Exhibit 10.2

LOAN MODIFICATION AGREEMENT

This LOAN MODIFICATION AGREEMENT (the “Modification”) is entered into as of
March 25, 2010, by and between the lender(s) listed on Exhibit A (“Lender”) and
the borrower(s) and guarantor(s) listed on Exhibit A. References in this
Modification to “Lender” and “Borrower” shall be construed to mean and refer to
each Lender and each Borrower, respectively, as defined on Exhibit A. References
in this Modification to “Guarantor” shall be construed to mean and refer to,
collectively, Supertel REIT, Supertel Hospitality and Supertel LP, all as
defined on Appendix 1 hereto.

PRELIMINARY STATEMENT

A. In connection with the Loan described on Exhibit A, the Borrower entered into
one or more loan agreements with Lender (as previously amended and modified,
collectively, the “Loan Agreement”). The Loan is evidenced by one or more
promissory notes (as previously amended and modified, collectively, the “Note”).
The Loan Agreement, the Note and the other documents and instruments currently
evidencing and securing the Loan are referred to collectively as the “Current
Loan Documents.” The Current Loan Documents, as modified by this Modification,
are referred to as the “Loan Documents,” and references in the Current Loan
Documents and this Modification to the “Loan Documents,” or any of them, shall
be deemed to be a reference to such Loan Documents, as modified by this
Modification. The Loans and Current Loan Documents associated with each Loan are
referred to and referenced to the number of the Loan on Exhibit A (e.g., the
Loan and Current Loan Documents associated with Loan 1 are referred to as “Loan
1” and the “Current Loan 1 Documents” and so forth for each of the various
Loans). It is understood and agreed that the term “Current Loan Documents”
includes each Unconditional Guaranty of Payment and Performance executed by
Supertel REIT and Supertel Hospitality with respect to Loan 1 through Loan 10
and by Supertel LP with respect to Loan 5.

B. Borrower has advised Lender that, absent changes to definitions and levels of
certain financial covenants, Borrower anticipates that it will become in default
of certain of its financial covenant obligations under the Current Loan
Documents.

C. Borrower has requested that Lender modify the Loan and the Current Loan
Documents as provided in this Modification and Lender is willing to do so,
subject to the terms and conditions set forth in this Modification.

D. Capitalized terms used in this Modification not defined herein or on Appendix
1 hereto shall have the meanings given to those terms in the Loan Agreement.

AGREEMENT

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Borrower and Lender agree as follows:

1. Accuracy of Preliminary Statement and Exhibit A; Principal Balance
Outstanding; Prior Modifications.

(a) Borrower acknowledges the accuracy of the Preliminary Statement and the
parties agree that the Preliminary Statement is a part of this Modification.
Borrower also acknowledges and agrees that the information set forth on Exhibit
A is complete and correct, including the principal indebtedness. As used in this
Modification, “Event of Default” means any event or circumstance that is
continuing and that, after the giving of notice, or the passage of time
(including applicable cure periods), or both, constitutes an “event of default”
under any of the Loan Documents, including this Modification, unless otherwise
waived in writing by Lender.

(b) The parties agree and acknowledge that the Loan Documents have previously
been modified by the following (hereinafter collectively referred to as the
“Previous Modifications”): (i) a Loan Modification Agreement dated December 1,
2007, (ii) a Global Amendment and Consent dated as of

 

GEFF smartDocs Form 7001       Contract Nos: 31437, 32912, 32630, 32098,14724001
Rev 11/06/09       14724003, 14724004, 14724005, 14724006, 15005001
4836-5755-6997.4      



--------------------------------------------------------------------------------

March 31, 2009 (the “Global Amendment”), (iii) a Loan Modification Agreement
dated as of September 30, 2009 (entered into among GE and Supertel LP, together
with Supertel Hospitality and Supertel REIT as guarantors), (iv) a Loan
Modification Agreement dated as of September 30, 2009 (entered into among GECC
and South Bend, LLC, together with Supertel Hospitality, Supertel REIT and
Supertel LP as guarantors) and (iii) a letter agreement executed in November
2009 (the “Letter Modification”).

2. Modification of Current Loan Documents. In addition to any and all other
modifications made by this Modification, the Current Loan Documents relating to
the Loan are further modified as follows:

(a) Prepayment Fee Deferral. Lender agrees to defer the Prepayment Fee payable
under the Loan Documents with respect to any prepayment of the Loan by Borrower
with the proceeds of the sale of real and personal property at any Masters Inn
Hotel (Loan 4). Each such Loan prepayment is hereinafter referred to as a
“Prepaid Loan” and the cumulative amount of deferred Prepayment Fees is
hereinafter referred to as the “Deferred Charges.” The Lender’s agreement to
defer Prepayment Fees is conditioned upon the following: (i) no event or
circumstance shall have occurred and be continuing, that, with the giving of
notice or the passage of time, or both, would be an Event of Default under any
of the Loan Documents at the time of the Prepaid Loan, (ii) Lender’s agreement
to defer Prepayment Fees applies only to prepayments from the proceeds of
Borrower’s sale of any Masters Inn Hotel pledged to secure the Loan and
(iii) Borrower shall have remitted to Lender as a Prepaid Loan the Prepaid Loan
Amount (as defined on Appendix 1) for the Masters Inn Hotel Site sold. All
Deferred Charges shall be subject to a Deferral Fee (as set out below) and the
entire amount of unpaid Deferred Charges shall be due and payable on January 1,
2012.

(b) Deferral Fee. Borrower agrees to pay Lender a per annum fee in advance equal
to five percent (5%) of the amount of the then aggregate Deferred Charges on
each Prepaid Loan (each, a “Deferral Fee”). Deferral Fees shall be payable for
each Prepaid Loan as follows:

(i) for any Prepaid Loan occurring during calendar year 2010, (A) at the time of
the Prepaid Loan, a pro rata portion of the Deferral Fee based upon the ratio
calculated as the remaining days in the year 2010 divided by 360 days and
(B) the remainder of the Deferral Fee on January 1, 2011; and

(ii) for any Prepaid Loan occurring during calendar year 2011, at the time of
the Prepaid Loan, a pro rata portion of the Deferral Fee shall be paid based
upon the ratio calculated as the remaining days in the year 2011 divided by 360
days.

(c) Financial Covenant Change. The financial covenant identified in Section 6.J.
of each Loan Agreement shall be amended and restated for the period set forth
below, after which the financial covenants will revert to the provisions set
forth in the Loan Agreement (as modified by the Previous Modifications):

 

Covenant

   Period    Modified
Covenant Level Fixed Charge Coverage Ratio (“FCCR”) Covenant   
October 1, 2009 through


December 31, 2011

   Replaced by EBITDA


covenant set out below

For the quarter ended December 31, 2009 and the fiscal years ending December 31,
2010 and 2011 only, the required FCCR ratio is replaced by a required minimum
Total Adjusted EBITDA (as defined on Appendix 1) amount measured as of the end
of each fiscal quarter (each, a “Required Minimum EBITDA Amount”). The Required
Minimum EBITDA Amount for the quarter ended December 31, 2009 and each of the
quarters ending

 

GEFF smartDocs Form 7001    2    Contract Nos: 31437, 32912, 32630,
32098,14724001 Rev 11/06/09       14724003, 14724004, 14724005, 14724006,
15005001 4836-5755-6997.4      



--------------------------------------------------------------------------------

March 31, 2010 through December 31, 2011 shall be $3,900,000. The Required
Minimum EBITDA Amount for any fiscal quarter end after the sale of a one or more
Sites shall be reduced by the same percentage as each such Site’s Total Adjusted
EBITDA bears to the Total Adjusted EBITDA for all Sites, provided that (i) in no
event shall the sale of a Site reduce Total Adjusted EBITDA by more than ten
percent (10%), (ii) no event or circumstance shall have occurred and be
continuing, that, with the giving of notice or the passage of time, or both,
would be an Event of Default under any of the Loan Documents, (iii) all net sale
proceeds of a Site shall be applied by Borrower to reduce the indebtedness of
Borrower to Lender (other than Deferred Charges) (with respect to such Site and,
to the extent of any remaining net sale proceeds, to reduce indebtedness to
Lender on one or more other Sites) and (iv) in no event shall Lender release its
lien on a Site for less than Lender’s allocated loan amount to that Site. For
all fiscal quarters commencing January 1, 2012, Borrower will be required to
meet the FCCR Covenant requirements as specified in the Global Amendment.

(d) Amendment to Supertel Hospitality Guaranty. The Supertel Hospitality
Guaranty is hereby amended as follows:

(i) The term “Borrower” as defined in Section 1 and Exhibit A of the Supertel
Hospitality Guaranty is amended to mean, collectively, Supertel Limited
Partnership, a Virginia limited partnership, and SPPR - South Bend, LLC, a
Delaware limited liability company.

(ii) The first, second and third sentences of Section 6 are hereby replaced in
their entirety with the following:

Guarantor shall provide quarterly Debt Service Coverage covenant calculations to
Lender commencing with the quarter ending March 31, 2009. The required Debt
Service Coverage ratio for Supertel Hospitality, Inc. as of the end of the
fiscal quarter ending December 31, 2009 and for each quarter period in fiscal
years 2010 and 2011 shall be 1.05:1. For all fiscal quarters beginning in fiscal
year 2012 and thereafter, the required Debt Service Coverage ratio will be
1.50:1. “Debt Service Coverage” shall mean, for the quarter ended December 31,
2009 and for each quarter period in the fiscal years ending December 31, 2010
and December 31, 2011 only, (A) the sum of Adjusted EBITDA, less any book gain
on the sale of properties as reflected on Guarantor’s financial statements, plus
any non-cash impairment charges, plus the proceeds of property sales net of
costs of sale and retirement of debt allocated to the property sold, divided by
(B) the sum of interest payments and payments of principal on amortizable debt
scheduled to be paid during the fiscal quarter testing period. For all fiscal
quarters beginning in fiscal year 2012 and thereafter, “Debt Service Coverage”
shall mean Adjusted EBITDA divided by the sum of interest payments and payments
of principal on amortizable debt scheduled to be paid during the fiscal quarter
testing period. “EBITDA” shall mean earnings before interest, income taxes,
depreciation and amortization . “Adjusted EBITDA” shall mean EBITDA plus
minority interest and cash dividend distributions paid on preferred stock.

(e) Amendment to Supertel REIT Guaranty. The term “Borrower” as defined in
Section 1 and Exhibit A of the Supertel REIT Guaranty is amended to mean,
collectively, Supertel Limited Partnership, a Virginia limited partnership, and
SPPR - South Bend, LLC, a Delaware limited liability company.

(f) Interest Rate Increases. Borrower acknowledges and ratifies the previous
interest rate increases for the Loan set out on Exhibit B hereto.

(g) Cash Flow Sweep. Supertel Hospitality agrees that it shall calculate Excess
Cash Flow as of the end of each calendar quarter and provide such calculations
to Borrower. No later than the forty-fifth (45th) day after each quarter-end,
Borrower shall remit any Excess Cash Flow to Lender, accompanied by a report
signed by an authorized officer of the Borrower detailing the calculation of
Excess Cash Flow for

 

GEFF smartDocs Form 7001    3    Contract Nos: 31437, 32912, 32630,
32098,14724001 Rev 11/06/09       14724003, 14724004, 14724005, 14724006,
15005001 4836-5755-6997.4      



--------------------------------------------------------------------------------

such quarter. Lender shall apply all payments of Excess Cash Flow received to
the Deferred Charges in such order as Lender may determine in its sole
discretion. Notwithstanding the foregoing, if there are no Deferred Charges
outstanding, such payment of Excess Cash Flow to Lender as set forth in this
Section 2(g) shall be suspended until any Deferred Charges are incurred.

(h) Certain Accounting Terms and Principles. Notwithstanding any other provision
contained in this Modification or any of the other Loan Documents, all terms of
an accounting or financial nature used in the Loan Documents shall be construed,
all financial statements delivered pursuant to any of the Loan Documents shall
be prepared, and all computations of financial covenants, including amounts and
ratios, provided for in this Modification or any of the other Loan Documents
shall be made without giving effect to any election under Statement of Financial
Accounting Standards 159 (or any other Financial Accounting Standard having a
similar result or effect) to value any indebtedness or other liabilities of
Borrower, Guarantor or any other party obligated under the Loan Documents or any
Affiliate of any such party at “fair value,” as defined therein.

3. Borrower Representations, Warranties and Covenants. As additional
consideration to and inducement for Lender to enter into this Modification,
Borrower represents and warrants to and covenants with Lender as follows:

(a) Representations and Warranties. Borrower hereby reaffirms and restates each
and all representations and warranties of Borrower in the Current Loan Documents
as of the date of this Modification and such representations and warranties will
continue to be accurate, complete and correct in all material respects (other
than representations and warranties that relate to a specific date). The
representations and warranties in this Modification are true, complete and
correct in all material respects as of the date set forth above, will continue
to be true, complete and correct in all material respects as of the consummation
of the modifications contemplated by this Modification, and will survive such
consummation.

(b) No Defaults. Borrower is not in default under any of the Loan Documents, nor
has any event or circumstance occurred that is continuing that, with the giving
of notice or the passage of time, or both, would be an Event of Default by
Borrower under any of the Loan Documents.

(c) No Material Changes. There has been no material adverse change in the
financial condition of Borrower or any other person whose financial statement
has been delivered to Lender in connection with the Loan from the most recent
financial statement received by Lender from Borrower or such other persons.

(d) No Conflicts; No Consents Required. Neither execution nor delivery of this
Modification nor fulfillment of or compliance with the terms and provisions
hereof will conflict with, or result in a breach of the terms or conditions of,
or constitute a default under, any agreement or instrument to which Borrower is
a party or by which Borrower may be bound. No consents, approvals or
authorizations are required for the execution and delivery of this Modification
by Borrower or for Borrower’s compliance with its terms and provisions.

(e) Claims and Defenses. Borrower has no claims, counterclaims, defenses, or
set-offs with respect to the Loan or the Loan Documents. Lender and its
predecessors in interest have performed all of their obligations under the Loan
Documents, and Borrower has no defenses, offsets, counterclaims, claims or
demands of any nature which can be asserted against Lender or its predecessors
in interest for damages or to reduce or eliminate all or any part of the
obligations of Borrower under the Loan Documents.

(f) Validity. This Modification and the other Loan Documents are and will
continue to be the legal, valid and binding obligations of Borrower, enforceable
against Borrower in accordance with their terms except as enforceability may be
limited by bankruptcy laws and general principles of equity.

 

GEFF smartDocs Form 7001    4    Contract Nos: 31437, 32912, 32630,
32098,14724001 Rev 11/06/09       14724003, 14724004, 14724005, 14724006,
15005001 4836-5755-6997.4      



--------------------------------------------------------------------------------

(g) Valid Existence, Execution and Delivery, and Due Authorization. Borrower
validly exists under the laws of the State of its formation or organization and
has the requisite power and authority to execute and deliver this Modification
and to perform the Loan Documents. The execution and delivery of this
Modification and the performance of the Loan Documents have been duly authorized
by all requisite action by or on behalf of Borrower. This Modification has been
duly executed and delivered on behalf of Borrower.

(h) Ratification of Current Loan Documents and Collateral. The Current Loan
Documents, as modified by this Modification, are ratified and affirmed by
Borrower and shall remain in full force and effect. Except to the extent, if
any, specifically provided for in this Modification: (i) the liens of Lender on
and security interests in any and all real or personal property (tangible or
intangible) granted as security for the Loan shall continue in full force and
effect and none of such property is or shall be released from such liens and
security interests; and (ii) this Modification shall not constitute a waiver of
any rights or remedies of Lender in respect of the Loan Documents.

(i) No Duress. Borrower has executed this Modification as a free and voluntary
act, without any duress, coercion or undue influence exerted by or on behalf of
Lender or any other party.

(j) Franchise Obligations. Borrower is not in default under any franchise
agreement or any related area development or similar agreement (each a
“Franchise Agreement”) that permits Borrower to operate and/or develop a
franchised concept at any one or more locations where the Collateral is located.
Without limiting the foregoing, Borrower is not in default under any Franchise
Agreement or any agreement related thereto that obligates Borrower to purchase
or lease additional furniture, fixtures or equipment or re-image or otherwise
make material alterations or improvements to properties that are subject to a
Franchise Agreement (together, “Re-imaging Obligations”). Borrower has
sufficient working capital and cash flow to satisfy all Re-imaging Obligations
that are currently due and all Re-imaging Obligations that will become due
within the 12 month period following the date hereof.

4. Consent; Reaffirmation; and Acknowledgement. Guarantor (a) consents to the
terms and conditions of this Modification and the Previous Modifications; and
(b) reaffirms the Guaranty and confirms and agrees that, notwithstanding this
Modification and consummation of the transactions contemplated thereby,
including the release of any collateral, the Guaranty and all of Guarantor’s
covenants, obligations, agreements, waivers, and liabilities set forth in the
Guaranty continue in full force and effect in accordance with their terms with
respect to the obligations guaranteed, modified only to the extent that the
guaranteed obligations are modified by this Modification and the Previous
Modifications. Guarantor further acknowledges and agrees that the provisions for
Deferred Charges in this Modification could result in an increase in the amounts
due under the Loan Documents and Guarantor agrees that the amount of the
Guaranty is also increased by the same amount.

5. Guarantor Representations and Warranties. Guarantor represents and warrants
to Lender that:

(a) No Material Changes. There has been no material adverse change in the
financial condition of Guarantor from the most recent financial statement
received by Lender from Guarantor.

(b) Existing Representations and Warranties. Each and all representations and
warranties of Guarantor in the Current Loan Documents are and will continue to
be accurate, complete and correct.

(c) No Conflicts; No Consents Required. Neither execution nor delivery of this
Modification nor fulfillment of or compliance with the terms and provisions
hereof will conflict with, or result in a breach of the terms or conditions of,
or constitute a default under, any agreement or instrument to which Guarantor is
a party or by which Guarantor may be bound. No consents, approvals or
authorizations are required for the execution and delivery of this Modification
by Guarantor or for Guarantor’s compliance with its terms and provisions.

 

GEFF smartDocs Form 7001    5    Contract Nos: 31437, 32912, 32630,
32098,14724001 Rev 11/06/09       14724003, 14724004, 14724005, 14724006,
15005001 4836-5755-6997.4      



--------------------------------------------------------------------------------

(d) Claims and Defenses. Guarantor has no claims, counterclaims, defenses, or
offsets against Lender or its predecessors in interest or with respect to any of
its obligations or other liabilities under the Guaranty as a result of this
Modifications or otherwise, any such claims, counterclaims, defenses or offsets
being hereby waived and released.

(e) Validity. This Modification is the legal, valid and binding agreement of
Guarantor and is enforceable against Guarantor in accordance with its terms
except as enforceability may be limited by bankruptcy laws and general
principles of equity.

(f) Power and Authority. Guarantor has the full power, authority, capacity and
legal right to execute and deliver this Modification and, with respect to each
Guarantor that is an entity, the parties executing this Modification on behalf
of such Guarantor are fully authorized and directed to execute the same to bind
such Guarantor.

(g) No Duress. Guarantor has executed this Modification as a free and voluntary
act, without any duress, coercion or undue influence exerted by or on behalf of
Lender or any other party.

6. Fees and Costs. Contemporaneously with the execution and delivery of this
Modification, Borrower will pay the following amounts to Lender, in addition to
any other amounts required to be paid to Lender pursuant to this Modification:
all out of pocket expenses incurred by Lender or any of its affiliates in
connection with this Modification, including reasonable attorneys’ fees.
Borrower has deposited $18,950 with Lender to be applied against such out of
pocket expenses.

7. Conditions Precedent. The obligations of Lender to consummate the
transactions contemplated by this Modification are subject to satisfaction of
the following conditions precedent, each in the sole and absolute discretion of
Lender:

(a) Borrower Performance. Borrower and any Guarantor have duly executed and
delivered this Modification and Borrower has paid all fees and other amounts and
performed all obligations required under this Modification to be paid and
performed contemporaneously with the execution and delivery of this
Modification.

(b) Representations and Warranties. The representations and warranties of
Borrower and any Guarantor contained in this Modification and any other document
or instrument expressly contemplated by this Modification shall be true and
correct in all material respects.

(c) Existence and Authority. If requested by Lender, Borrower shall have
provided Lender with evidence that Borrower and any Guarantor are in good
standing under the laws of their state of formation and in each state in which
any collateral for the Loan is located and that the person or persons executing
this Modification on behalf of Borrower and any Guarantor are duly authorized to
do so.

(d) No Default. No event or circumstance shall have occurred that is continuing,
that, with the giving of notice or the passage of time, or both, would be an
Event of Default under any of the Loan Documents.

(e) Lien Priority. Lender shall have received such UCC search results, title
reports and title insurance endorsements as Lender shall reasonably require
evidencing the continuing first priority of all of Lender’s liens in the
collateral described in the Loan Documents.

(f) Insurance. Borrower shall have provided Lender with evidence satisfactory to
Lender that all insurance required by the Loan Documents is in full force and
effect.

The date that the Lender determines, in its sole discretion, that the conditions
precedent set forth above are satisfied is referred to herein as the
“Modification Effective Date”.

 

GEFF smartDocs Form 7001    6    Contract Nos: 31437, 32912, 32630,
32098,14724001 Rev 11/06/09       14724003, 14724004, 14724005, 14724006,
15005001 4836-5755-6997.4      



--------------------------------------------------------------------------------

8. Post-Default Waiver of Collateral Disposition Rights. Borrower and any
Guarantor hereby waive (i) any and all rights that it may have to notification
of disposition of collateral under Section 9-611 of the Uniform Commercial Code;
(ii) any and all rights that it may have to require disposition of collateral
under Section 9-620(e) of the Uniform Commercial Code; and (iii) any and all
rights that it may have to the right to redeem the Collateral under
Section 9-623 of the Uniform Commercial Code.

9. No Limitations. The description of the Loan Documents contained in this
Modification is for informational and convenience purposes only and shall not be
deemed to limit, imply or modify the terms or otherwise affect the Loan
Documents. The description in this Modification of the specific rights of Lender
shall not be deemed to limit or exclude any other rights to which Lender may now
be or may hereafter become entitled to under the Loan Documents at law, in
equity or otherwise.

10. Release. Borrower, each Guarantor, if any, together with their respective
successors, assigns, affiliates, representatives, officers, directors, employees
and other related persons (each such party, a “Releasing Party”) fully, finally
and forever releases and discharges Lender and Lender’s successors, assigns,
affiliates, representatives, officers, directors, employees and other related
persons (each such party, a “Released Party”) from any and all actions, causes
of action, claims, debts, demands, liabilities, obligations and suits, of
whatever kind or nature, in law or equity, that Releasing Party has or in the
future may have, whether known or unknown against any Released Party (i) in
respect of the Loan, this Modification, the other Loan Documents or the actions
or omissions of Lender in respect of the Loan or the Loan Documents and
(ii) arising from events occurring prior to the date of this Modification.
RELEASING PARTY EXPRESSLY WAIVES ANY PROVISION OF STATUTORY OR DECISIONAL LAW TO
THE EFFECT THAT A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE RELEASING
PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN SUCH PARTY’S FAVOR AT THE TIME OF
EXECUTING THE RELEASE, WHICH, IF KNOWN BY SUCH PARTY, MUST HAVE MATERIALLY
AFFECTED SUCH PARTY’S SETTLEMENT WITH THE RELEASED PARTIES, INCLUDING PROVISIONS
SIMILAR TO SECTION 1542 OF THE CALIFORNIA CIVIL CODE, WHICH PROVIDES: “A GENERAL
RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO
EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM
MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”.

11. Receiver. Upon the occurrence, and during the continuance of an Event of
Default, Lender may seek and obtain the appointment of a court-appointed
receiver, regardless of the adequacy of Lender’s security, and Borrower and any
Guarantor each hereby irrevocably consent to the appointment of such receiver.
Any action or proceeding to obtain the appointment of a receiver may be brought
any state or federal court having jurisdiction over Borrower or the Collateral
and Borrower and any Guarantor each hereby irrevocably waive any objection,
including any objection to the laying of venue or based on the grounds of forum
non conveniens, that any of them may now or hereafter have to the bringing of
any such action or proceeding in such jurisdictions. Borrower and Guarantor each
hereby agree that the Receiver may enter upon and take possession and control of
the Collateral and shall perform all acts necessary and appropriate to implement
the order appointing such receiver. Borrower and Guarantor each hereby agree
that Receiver shall have access to the books and records used in the operation
and maintenance of the Borrower’s business and the Collateral. Lender shall not
be liable to Borrower, anyone claiming under or through Borrower by reason of
the appointment of a receiver or receiver’s actions or failure to act.

12. Inspections. Borrower shall permit representatives of Lender to visit and
inspect any of the Collateral and the business offices of Borrower, to examine
and make copies or extracts from the books and records of Borrower, and to
discuss the affairs, finances and accounts thereof with, and to be advised as to
the same by, its principal officers and the accountants of Borrower, at such
reasonable times during business hours and at such intervals as Lender may
desire. Borrower and any Guarantor release Lender and its officers, directors,
employees and agents from any and all claims arising from Lender’s visitations,
inspections and consultations conducted under this Section 12.

13. Limitation of Liability for Certain Damages. In no event shall Lender or any
of other Released Party be liable to Borrower, any Guarantor or any other
Releasing Party on any theory of liability for any special, indirect,
consequential or punitive damages (including any loss of profits, business or
anticipated savings).

 

GEFF smartDocs Form 7001    7    Contract Nos: 31437, 32912, 32630,
32098,14724001 Rev 11/06/09       14724003, 14724004, 14724005, 14724006,
15005001 4836-5755-6997.4      



--------------------------------------------------------------------------------

BORROWER AND EACH OTHER RELEASING PARTY HEREBY WAIVE, RELEASE AND AGREE NOT TO
SUE UPON (AND BORROWER SHALL CAUSE EACH OF THE OTHER RELEASING PARTIES TO SO
WAIVE, RELEASE, AND AGREE NOT TO SUE UPON) ANY SUCH CLAIM FOR ANY SPECIAL,
INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES, WHETHER OR NOT ACCRUED AND WHETHER
OR NOT KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR.

14. Governing Law. THE LAWS OF THE STATE OF ARIZONA (WITHOUT GIVING EFFECT TO
ITS CONFLICTS OF LAWS PRINCIPLES) SHALL GOVERN ALL MATTERS ARISING OUT OF, IN
CONNECTION WITH OR RELATING TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS,
INCLUDING ITS VALIDITY, INTERPRETATION, CONSTRUCTION, PERFORMANCE AND
ENFORCEMENT; PROVIDED, HOWEVER, THAT WITH RESPECT TO ANY MARRIED INDIVIDUAL
SIGNING THIS AGREEMENT WHO IS NOT A RESIDENT OF THE STATE OF ARIZONA, THIS
SECTION SHALL NOT BE A CONTRACTUAL CHOICE OF THE COMMUNITY PROPERTY LAWS OF THE
STATE OF ARIZONA.

15. Jurisdiction and Service of Process.

(a) Submission to Jurisdiction. Any legal action or proceeding with respect to
any Loan Document shall be brought exclusively in the courts of the State of
Arizona located in Maricopa County or of the United States for the District of
Arizona, and Borrower, any Guarantor and any other Releasing Party accept for
itself and in respect of its property, generally and unconditionally, the
jurisdiction of the aforesaid courts; provided, however, that nothing in this
Modification shall limit or restrict the right of Lender to commence any
proceeding in the federal or state courts located in the state in which property
securing the Loan is located to the extent Lender deems such proceeding
necessary or advisable to exercise remedies available under any Loan Document.
Lender, Borrower, any Guarantor and any other Releasing Party hereby irrevocably
waive any objection, including any objection to the laying of venue or based on
the grounds of forum non conveniens, that any of them may now or hereafter have
to the bringing of any such action or proceeding in such jurisdictions.

(b) Service of Process. Borrower, any Guarantor and any other Releasing Party
hereby irrevocably waive personal service of any and all legal process, summons,
notices and other documents and other service of process of any kind and
consents to such service in any suit, action or proceeding brought in the United
States of America with respect to or otherwise arising out of or in connection
with any Loan Document by any means permitted by applicable law, including by
the mailing thereof (by registered or certified mail, postage prepaid) to the
address of Borrower and any Guarantor specified on the signature page hereto
(and shall be effective when such mailing shall be effective, as provided
therein). Borrower, any Guarantor and any other Releasing Party agree that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing contained in this subsection shall affect the right of
Lender to serve process in any other manner permitted by applicable law.

(c) Non-Exclusive Jurisdiction. Nothing contained in this Section shall affect
the right of Lender to serve process in any other manner permitted by applicable
law or commence legal proceedings or otherwise proceed against any Borrower, any
Guarantor or any Releasing Party in any other jurisdiction.

16. WAIVER OF JURY TRIAL. LENDER, BORROWER, ANY GUARANTOR AND ANY OTHER
RELEASING PARTY, TO THE EXTENT PERMITTED BY LAW, WAIVE ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, SUIT, OR PROCEEDING ARISING OUT OF, IN CONNECTION WITH OR
RELATING TO, THIS MODIFICATION, THE OTHER LOAN DOCUMENTS AND ANY OTHER
TRANSACTION CONTEMPLATED HEREBY AND THEREBY. THIS WAIVER APPLIES TO ANY ACTION,
SUIT OR PROCEEDING WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE.

 

GEFF smartDocs Form 7001    8    Contract Nos: 31437, 32912, 32630,
32098,14724001 Rev 11/06/09       14724003, 14724004, 14724005, 14724006,
15005001 4836-5755-6997.4      



--------------------------------------------------------------------------------

17. Disclosure Authorization. Borrower and any Guarantor authorize each
franchisor to disclose and release to Lender any and all information any of them
may request from time to time regarding (a) any depository, loan or other credit
account of Borrower and any Guarantor; (b) the status of each franchise
agreement; (c) the affairs and financial condition of Borrower and any
Guarantor; and (d) Borrower and any Guarantor’s respective business operations.
Borrower and any Guarantor expressly authorizes Lender to perform background,
credit, judgment, lien and other checks, searches, inspections and
investigations and to obtain personal and business credit reports and asset
reports with respect to Borrower and any Guarantor and to answer questions about
their respective credit experience with Borrower and any Guarantor. The
information obtained by the Lender pursuant to this paragraph, together with all
other information which any of the Lender now possess or in the future may
acquire with respect to Borrower and any Guarantor, the Collateral, or the
business operations of Borrower, is referred to as the “Borrower Information.”

18. Permitted Disclosures. Borrower and any Guarantor authorize Lender to
disclose Borrower Information as follows: (a) to each franchisor or licensor of
Borrower and any Guarantor, upon written request by such franchisor or licensor,
so long as such person executes a confidentiality agreement acceptable to
Borrower if the Borrower Information includes any material non-public
information; (b) to any proposed transferee, purchaser, assignee, servicer,
participant, lender, investor, ratings agency, or other Person with respect to
any proposed sale, assignment, or other transfer by Lender of any of its rights
in the Loan Documents, including servicing rights, or sale or other disposition
of any of the Collateral, so long as such person executes a confidentiality
agreement acceptable to Borrower if the Borrower Information includes any
material non-public information; (c) to any affiliate of Lender or any insurance
or title company in connection with the transactions contemplated by the Loan
Documents, including any action, suit, or proceeding arising out of, in
connection with, or relating to, this Modification and the other Loan Documents,
the Loan, or any other transaction contemplated hereby, including in connection
with the exercise of Lender’s rights and remedies, so long as such person
executes a confidentiality agreement acceptable to Borrower if the Borrower
Information includes any material non-public information; (d) to the extent such
information is or becomes available to Lender from sources not known by Lender
to be subject to disclosure restrictions; (e) to the extent disclosure is
required by applicable law or other legal process or is requested or demanded by
any governmental authority; and (f) as may otherwise be authorized in writing by
Borrower. Otherwise, Lender shall maintain the Borrower Information in
confidence. Borrower and any Guarantor each agree that the disclosures permitted
by this Section and any other disclosures of Borrower Information authorized
pursuant to any of the Loan Documents may be made even though any such
disclosure may involve the transmission or other communication of Borrower
Information from the nation of residence or domicile of such Borrower and any
Guarantor or Lender to another country or jurisdiction, and Borrower and any
Guarantor waive the provisions of any data privacy law, rule, or regulation of
any applicable governmental authority that would otherwise apply to the
disclosures authorized in this Section.

19. Miscellaneous

(a) Entire Agreement; Change; Discharge; Termination or Waiver. The Current Loan
Documents, as modified by this Modification, contain the entire understanding
and agreement of Borrower and Lender in respect of the Loan and supersede all
prior representations, warranties, agreements and understandings. The terms of
Sections 17 and 18 of this Modification supersede the same or similar provisions
in any previous Modification. No provision of the Loan Documents may be changed,
discharged, supplemented, terminated or waived except in a writing signed by
Lender and Borrower.

(b) Time of the Essence. Time is of the essence in this Modification.

(c) Binding Effect. The Loan Documents, as modified by this Modification, shall
be binding upon, and inure to the benefit of, Borrower, any Guarantor and Lender
and their respective successors and assigns.

(d) Further Assurances. Borrower and any Guarantor shall execute, acknowledge
(as appropriate) and deliver to Lender such additional agreements, documents and
instruments as reasonably required by Lender to carry out the intent of this
Modification.

 

GEFF smartDocs Form 7001    9    Contract Nos: 31437, 32912, 32630,
32098,14724001 Rev 11/06/09       14724003, 14724004, 14724005, 14724006,
15005001 4836-5755-6997.4      



--------------------------------------------------------------------------------

(e) Counterpart Execution. This Modification may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same document. Signature pages may be
detached from the counterparts and attached to a single copy of this
Modification to physically form one document. Delivery of an executed signature
page of this Modification by facsimile or e-copy transmission shall be as
effective as delivery of a manually executed counterpart thereof.

[SIGNATURE PAGE FOLLOWS]

 

GEFF smartDocs Form 7001    10    Contract Nos: 31437, 32912, 32630,
32098,14724001 Rev 11/06/09       14724003, 14724004, 14724005, 14724006,
15005001 4836-5755-6997.4      



--------------------------------------------------------------------------------

Executed and effective as of the date first set forth above.

 

LENDER:

GENERAL ELECTRIC CAPITAL

CORPORATION, a Delaware corporation

By:  

/s/ Marquette Welcome

Name:   Marquette Welcome Its Authorized Signatory

BORROWER: SUPERTEL LIMITED PARTNERSHIP, a Virginia limited partnership By  
SUPERTEL HOSPITALITY REIT TRUST, a Maryland real estate investment trust,   Its
General Partner

By:  

/s/ Kelly A. Walters

Name:   Kelly A. Walters Its:   President

BORROWER: SPPR – SOUTH BEND, LLC, a Delaware limited liability company By  
SUPERTEL LIMITED PARTNERSHIP, a Virginia limited partnership, its Manager By  
SUPERTEL HOSPITALITY REIT TRUST, a Maryland real estate investment trust,   Its
General Partner

By:  

/s/ Kelly A. Walters

Name:   Kelly A. Walters Its:   President

 

GEFF smartDocs Form 7001       Contract Nos: 31437, 32912, 32630, 32098,14724001
Rev 11/06/09       14724003, 14724004, 14724005, 14724006, 15005001
4836-5755-6997.4      



--------------------------------------------------------------------------------

GUARANTOR: SUPERTEL HOSPITALITY REIT TRUST, a Maryland real estate investment
trust By:  

/s/ Kelly A. Walters

Name:   Kelly A. Walters Its:   President GUARANTOR:

SUPERTEL HOSPITALITY, INC., a

Virginia corporation

By:  

/s/ Kelly A. Walters

Name:   Kelly A. Walters Its:   President

GUARANTOR: SUPERTEL LIMITED PARTNERSHIP, a Virginia limited partnership By  
SUPERTEL HOSPITALITY REIT TRUST, a Maryland real estate investment trust,   Its
General Partner

By:  

/s/ Kelly A. Walters

Name:   Kelly A. Walters Its:   President

 

GEFF smartDocs Form 7001       Contract Nos: 31437, 32912, 32630, 32098,14724001
Rev 11/06/09       14724003, 14724004, 14724005, 14724006, 15005001
4836-5755-6997.4      



--------------------------------------------------------------------------------

APPENDIX 1

Definitions

“Excess Cash Flow” means the amount by which Supertel Hospitality’s Debt Service
Coverage (as defined in the Supertel Hospitality Guaranty) exceeds 1.75:1.

“FCCR Compliance Period” means two consecutive fiscal quarter periods during
which Borrower is in compliance with a Fixed Charge Coverage Ratio level of not
less than 1.3:1 before dividend payouts and 1.0:1 after divided payouts.

“GECC” means General Electric Capital Corporation, a Delaware corporation.

“Guaranty” means, collectively, the Supertel Hospitality Guaranty, the Supertel
LP Guaranty and the Supertel REIT Guaranty.

“Loan 4 Sites” means the Sites securing Loan 4 as of any date of determination.

“Original Loan Allocation Amount” means the loan amount originally allocated to
each Loan 4 Site as set forth on Exhibit C hereto.

“Prepaid Loan Amount” means an amount determined, on the date of the applicable
prepayment, as (i) the percentage calculated as the Original Loan Allocation
Amount of the Site sold divided by the total Original Loan Allocation Amounts
for the Sites securing Loan 4 on the date of the prepayment, times (ii) the
outstanding principal balance of Loan 4 on the date of the prepayment.

“Prepayment Fee” shall mean all “prepayment fees” and/or “prepayment premiums”
as such terms are defined in the Note.

“South Bend, LLC” means SPPR - South Bend, LLC, a Delaware limited liability
company.

“Supertel Hospitality” means Supertel Hospitality, Inc., a Virginia corporation.

“Supertel Hospitality Guaranty” means the Unconditional Guaranty of Payment and
Performance executed by Supertel Hospitality dated as of March 16, 2009.

“Supertel LP” means Supertel Limited Partnership, a Virginia limited
partnership.

“Supertel LP Guaranty” means the Unconditional Guaranty of Payment and
Performance executed by Supertel LP dated as of March 16, 2009.

“Supertel REIT” means Supertel Hospitality REIT Trust, a Maryland real estate
investment trust.

“Supertel REIT Guaranty” means the Unconditional Guaranty of Payment and
Performance executed by Supertel REIT dated as of March 16, 2009.

“Total Adjusted EBITDA” means an amount equal to the “Section 6.J. Numerator”
calculated in accordance with Section 6.J. and Exhibit B to the Loan Agreement
(including the explanatory paragraphs of Exhibit B, and as modified by the
Global Amendment) adjusted by the following to the extent any such amounts are
included in the Section 6.J. Numerator: (i) any non-cash charges for impairment
reserves shall be added back to the Section 6.J. Numerator amount and, (ii) any
gains or losses on sale of property shall be added back to, or subtracted from,
as applicable, the Section 6.J. Numerator. All items related to the Masters Inn
Hotel Sites (Loan 4) shall be excluded from the “Section 6.J Numerator.”

 

GEFF smartDocs Form 7001       Contract Nos: 31437, 32912, 32630, 32098,14724001
Rev 11/06/09       14724003, 14724004, 14724005, 14724006, 15005001
4836-5755-6997.4      



--------------------------------------------------------------------------------

EXHIBIT A

 

    

Borrower, guarantor or other credit party (collectively, the “Borrower”)

   Loan Contract
No.  (collectively,
the “Loan”)    Current  Loan
Holder
(collectively
“Lender”)    Principal Balance
of Note as of
February 1, 2010
after February
payment (the
Current Principal
Balance”)

Loan 1

  

Borrower: Supertel LP

Guarantors: Supertel REIT and Supertel Hospitality

   31437    GECC    $ 17,014,276.58

Loan 2

  

Borrower: Supertel LP

Guarantors: Supertel REIT and Supertel Hospitality

   32098    GECC    $ 13,365,250.59

Loan 3

  

Borrower: Supertel LP

Guarantors: Supertel REIT and Supertel Hospitality

   32630    GECC    $ 3,292,133.18

Loan 4

  

Borrower: Supertel LP

Guarantors: Supertel REIT and Supertel Hospitality

   32912    GECC    $ 22,377,793.45

Loan 5

  

Borrower: South Bend, LLC

Guarantors: Supertel LP, Supertel REIT and

Supertel Hospitality

   14724006    GECC    $ 5,314,112.12

Loan 6

  

Borrower: Supertel LP

Guarantors: Supertel REIT and Supertel Hospitality

   14724001    GECC    $ 4,355,000.00

Loan 7

  

Borrower: Supertel LP

Guarantors: Supertel REIT and Supertel Hospitality

   14724003    GECC    $ 3,380,000.00

Loan 8

  

Borrower: Supertel LP

Guarantors: Supertel REIT and Supertel Hospitality

   14724004    GECC    $ 6,765,000.00

Loan 9

  

Borrower: Supertel LP

Guarantors: Supertel REIT and Supertel Hospitality

   14724005    GECC    $ 1,100,000.00

Loan 10

  

Borrower: Supertel LP

Guarantors: Supertel REIT and Supertel Hospitality

   15005001    GECC    $ 2,470,000.00

 

GEFF smartDocs Form 7001       Contract Nos: 31437, 32912, 32630, 32098,14724001
Rev 11/06/09       14724003, 14724004, 14724005, 14724006, 15005001
4836-5755-6997.4      



--------------------------------------------------------------------------------

EXHIBIT B

INTEREST RATES

 

    

Loan Contract No.

   Interest Rate
increase by
Global
Modification1     Interest Rate
increase by
Letter
Modification1     Total Interest
Rate  Increase  

Loan 1

   31437    1.00 %    .50 %    1.50 % 

Loan 2

   32098    1.00 %    .50 %    1.50 % 

Loan 3

   32630    1.00 %    .50 %    1.50 % 

Loan 4

   32912    1.00 %    .50 %    1.50 % 

Loan 5

   14724006    1.00 %    .50 %    1.50 % 

Loan 6

   14724001    1.00 %    .50 %    1.50 % 

Loan 7

   14724003    1.00 %    .50 %    1.50 % 

Loan 8

   14724004    1.00 %    .50 %    1.50 % 

Loan 9

   14724005    1.00 %    .50 %    1.50 % 

Loan 10

   15005001    1.00 %    .50 %    1.50 % 

 

1

Interest rate increase will be rescinded effective as of the first day of the
third month following the last day of the FCCR Compliance Period

 

GEFF smartDocs Form 7001       Contract Nos: 31437, 32912, 32630, 32098,14724001
Rev 11/06/09       14724003, 14724004, 14724005, 14724006, 15005001
4836-5755-6997.4      



--------------------------------------------------------------------------------

EXHIBIT C

ORIGINAL LOAN ALLOCATION AMOUNTS (LOAN 4)

 

Masters Inns    Tuscaloosa, AL    2,977,303 Masters Inns    Seffner FL (East
Tampa)    2,112,925 Masters Inns    East Tampa FL (Fairgrounds)    2,208,967
Masters Inns    Doraville, GA (Atlanta)    1,248,546 Masters Inns    Marietta,
GA (Atlanta)    1,344,588 Masters Inns    Tucker, GA (Atlanta)    2,016,883
Masters Inns    Augusta, GA    720,315 Masters Inns    Garden City GA (Savannah)
   1,920,841 Masters Inns    Mt Pleasant SC (Charleston)    3,697,618 Masters
Inns    Charleston SC (North)    2,208,967 Masters Inns    Cayce SC (Columbia &
I-26)    1,152,504 Masters Inns    Cayce SC (Columbia - Knox Ave)    768,336   
   22,377,793

 

GEFF smartDocs Form 7001       Contract Nos: 31437, 32912, 32630, 32098,14724001
Rev 11/06/09       14724003, 14724004, 14724005, 14724006, 15005001
4836-5755-6997.4      